


Exhibit 10.7

 

OVASCIENCE, INC.

 

Nonstatutory Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

 

1.                                      Grant of Option.

 

This agreement evidences the grant by OvaScience, Inc. a Delaware corporation
(the “Company”), on               , 201      (the “Grant Date”) to
                          , an employee, consultant and/or director of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2012 Stock Incentive Plan (the
“Plan”), a total of                     shares (the “Shares”) of common stock,
$0.001 par value per share, of the Company (“Common Stock”) at $              
per Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on                   (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.                                      Vesting Schedule.

 

This option will become exercisable (“vest”) as to [25]% of the original number
of Shares on the first anniversary of the Vesting Commencement Date and as to an
additional [6.25]% of the original number of Shares at the end of each
successive [three-month] period following the first anniversary of the Vesting
Commencement Date until the [fourth] anniversary of the Vesting Commencement
Date.  For purposes of this Agreement, “Vesting Commencement Date” shall mean
                                .

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.                                      Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be accompanied by a completed Notice of Stock Option Exercise
in the form attached hereto as Exhibit A, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in the manner provided in the Plan.  The Participant may
purchase less than the number of Shares covered hereby, provided that no partial
exercise of this option may be for any fractional share.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d) and (e) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

 

--------------------------------------------------------------------------------


 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (e) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

 

(e)                                  Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s employment or other relationship with the
Company is terminated by the Company for Cause (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other relationship by the Company for Cause, and the
effective date of such employment or other termination is subsequent to the date
of the delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of
(i) such time as it is determined or otherwise agreed that the Participant’s
employment or other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the effective
date of such termination of employment or other relationship).  If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “cause” for termination of employment
or other relationship, “Cause” shall have the meaning ascribed to such term in
such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

 

4.                                      Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.                                      Transfer Restrictions.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6.                                      Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

[Remainder of Page Intentionally Left Blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2012 Stock Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION EXERCISE

 

 

Date:

 

(1)

 

OvaScience, Inc.

[Address]

 

 

Attention:  Treasurer

 

Dear Sir or Madam:

 

I am the holder of an Nonstatutory Stock Option granted to me under the
OvaScience, Inc. (the “Company”) 2012 Stock Incentive Plan on
                    (2) for the purchase of                           (3) shares
of Common Stock of the Company at a purchase price of $             (4) per
share.

 

I hereby exercise my option to purchase                    (5) shares of Common
Stock (the “Shares”), for which I have enclosed                          (6) in
the amount of                     (7).  Please register my stock certificate as
follows:

 

Name(s):                             

(8)

 

 

Address:

 

 

 

Tax I.D.

 

#:                                      

(9)

 

--------------------------------------------------------------------------------

(1)                                 Enter the date of exercise.

(2)                                 Enter the date of grant.

(3)                                 Enter the total number of shares of Common
Stock for which the option was granted.

(4)                                 Enter the option exercise price per share of
Common Stock.

(5)                                 Enter the number of shares of Common Stock
to be purchased upon exercise of all or part of the option.

(6)                                 Enter “cash”, “personal check” or if
permitted by the option or Plan, “stock certificates No. XXXX and XXXX”.

(7)                                 Enter the dollar amount (price per share of
Common Stock times the number of shares of Common Stock to be purchased), or the
number of shares tendered.  Fair market value of shares tendered, together with
cash or check, must cover the purchase price of the shares issued upon exercise.

(8)                                 Enter name(s) to appear on stock
certificate: (a) Your name only; (b) Your name and other name (i.e., John Doe
and Jane Doe, Joint Tenants With Right of Survivorship); or (c) In the case of a
Nonstatutory option only, a Child’s name, with you as custodian (i.e., Jane Doe,
Custodian for Tommy Doe).  Note:  There may be income and/or gift tax
consequences of registering shares in a Child’s name.

 

(10)[I represent, warrant and covenant as follows:

 

10.                               I am purchasing the Shares for my own account
for investment only, and not with a view to, or for sale in connection with, any
distribution of the Shares in violation of the Securities Act of 1933 (the
“Securities Act”), or any rule or regulation under the Securities Act.

 

11.                               have had such opportunity as I have deemed
adequate to obtain from representatives of the Company such information as is
necessary to permit me to evaluate the merits and risks of my investment in the
Company.

 

12.                               I have sufficient experience in business,
financial and investment matters to be able to evaluate the risks involved in
the purchase of the Shares and to make an informed investment decision with
respect to such purchase.

 

A-1

--------------------------------------------------------------------------------


 

13.                               I can afford a complete loss of the value of
the Shares and am able to bear the economic risk of holding such Shares for an
indefinite period.]

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

--------------------------------------------------------------------------------

(9)                                 Social Security Number of Holder(s).

(10)                          The investment representation is not necessary if
the issuance of the shares is covered by an effective registration statement on
Form S-8.

 

A-2

--------------------------------------------------------------------------------
